Honorable Bruce Gibson                       Opinion No.   M- 610
Credit Union Commissioner
900 Congress   Avenue
Austin,  Texas 78701                         Re:   Whether the Credit Union
                                                   Commissioner     has the author-
                                                   ity to enter into a proposed
                                                   cooperative   program with the
                                                   Federal Trade Commissioner
                                                   to facilitate the enforcement
Dear Mr.      Gibson:                              of the Truth in Lending Act.

         Reference   is made to your letter in which you request an opinion
from   this office as to the captioned matter.  Your letter reads as follows:

                   “This Department has before it for considera-
           tion a request from the Federal Trade Commission,
           Washington,    D. C., askilrg that their proposed exam-
           ination questionnaire    regarding the Federal Truth-In-
           Lending Act relative to State Chartered     Credit Unions
           be made a part of our regular examination       reports re-
           quired by Article    2461, Section 32(a), V. C. S.

                     “Copies of the questionnaire   and Truth-In-
           Lending Liaison Agreement       are attached for your in-
           spection.

                   “In view of this state supervisory   agency in-
           volving itself with a Federal law through its examina-
           tions, I would appreciate your opinion as to whether we
           might be jeopardizing   our position legally as a state
           agency. ”

           The Truth in Lending    Liaison   Agreement     to which you allude   reads,
in part,    as follows:




                                    -2912-
                                                                                     .      .




Honorable   Bruce        Gibson,      page 2               Opinion No.    M-610




                I,
                     .   .   .




                “Under said Act, the (Federal       Trade) Commission
       is charged with enforcement       responsibility  in regard to
       all non-Federally     regulated licensed and/or examined con-
       sumer creditors     in the State.   Since (Texas) Department
       examiners    regularly   inspect and have other contact with
       said grantors of credit,     the Department hereby agrees
       to enter into a voluntary cooperative      Truth in Lending en-
       forcement   program relative to these creditors.

                “The             Commission    hereby   agrees    to:

                       “1.  Assist   in the education and train-
                ing of Department     inspection and examina-
                tion personnel,    as may be requested by the
                Department;

                       “2.   Supply the Department with approp-
                riate forms,   tables,  and guidelines, as re-
                quested by the Department:     and

                      “3.    Report to the Department any al-
               leged violations    of the Act by companies  doing
               business   in that State but not doing business
               in interstate   commerce.

                “The             Department    hereby   agrees   to:

                       “1. Investigate any reports of violations
                of the Act it receives either directly from
                Consumers    or from the Commission;    and

                       “2. Report after examination    or investi-
                gation any violations of the Act, along with
                supporting documentation,    to the Commission.

               (1.    It may be cancelled                upon written    notice by either
       party to the other. ”




                                          -2913-
Honorable   Bruce   Gibson,              page 3             Opinion No.   M-      610




        Adverting to the questionnaire,   as proposed by the Federal Trade
Commission,    we note that it is comprised  of thirty-six questions or items,
several with multiple parts,   a number of which involve matters that are
neither expressly  or impliedly within the duties and responsibilities  con-
ferred by statute upon the Credit Union Department.

        Article 2461-32,                Vernon’s   Civil Statutes,   The Credit    Union Act,
entitled “Examinations”                 reads,  in part, as follows:

                 “(a) The Credit Union Department annually shall
        examine,    or cause to be examined,    each credit union.
        Each credit union and all of its officers    and agents shall
        be required to give to representatives     of said department
        full access to all books, papers,    securities,   records, and
        other sources of information   under their control . . .

                 ‘l(b) A report of such examination  shall be for-
        warded    to the chairman of the board of each credit union . . .

                “(c) For the purpose of such examinations   each
        credit union shall pay an examination fee based upon the
        cost of performing  the examination and to bear a propor-
        tionate share of the expenses of the Credit Union Depart-
        ment . . . but not to exceed $75 per day per person en-
        gaged in such examination. ”

        The Credit Union Act, Article   2461-47, Vernon’s Civil Statutes,
sets out the powers and duties of the Credit Union Commissioner.     This
article provides,  in part, as follows:

                “(a) By and with the advice and consent of the
        Senate, the Credit Union Commission      shall elect a Com-
        missioner   of Credit Unions who shall be an employee of
        said commission    and subject to its orders and directions                     . . .

                 “(b)       .       .

                 “(c)   .       .




                                              -2914-
Honorable      Bruce   Gibson,   page 4               Opinion   No.   M-610




                   “(d) Upon the appointment and qualification    of a
          Credit Union Commissioner       under this Act, such Credit
          Union Commissioner      shall . . . supervise and regulate
          in accordance   with the rules and regulations   promulgated
          by the Credit Union Commissioner       together with the Credit
          Union Commission,     all credit unions doing business in
          this state (except federal credit unions organized and ex-
          isting under federal law) and he shall have and perform all
          of the duties and shall exercise   all of the powers thereto-
          fore imposed upon the Banking Commissioner         . . .”

         The     question presented to us is whether the Credit Union Commis-
sioner has     the authority to enter into a proposed cooperative   Truth in Lend-
ing Liaison      Agreement   with the Federal Trade Commission,     the purpose of
which is to     facilitate the enforcement  of the Truth in Lending Act.

          We answer     the question    in the negative.

          A pertinent statement of the general         rule is found in 81 C. J. S.   895,
States,   Sec. 7, which we quote:

                   “As a general rule . . . There is no constitu-
          tional inhibition preventing co-operation  between the
          state and federal governments,     where each acts with-
          in its appropriate  sphere,  and may at any time re-
          assert its full control over the subject matter of the
          agreement,    and where the arrangement   between the
          federal and state authority does not vest in federal
          authority powers amounting to substantial control over
          matters of local concern,    co-operation between state
          and nation is lawful . . . ”

However,     this general    rule is not applicable    as will be hereinafter   seen.

         The terms of the proposed Truth in Lending Liaison Agreement        re-
flects that the Credit Union Department would report to the Federal Trade
Commission     any violations of the Truth in Lending Act noted during a regu-
lar examination or a special investigation.      The Credit Union Department
would further agree to investigate    any alleged violations of the Truth in




                                       -2915-
 .     .




Honorable      Bruce   Gibson,   page 5                  Opinion No.        M-     610




Lending Act when requested by the Federal     Trade Commission       and report
the results of such investigation   to the Commission.     It appears that the
effect of such agreement would cause the Credit Union Department to be-
come an investigative  branch or agency of the Federal Trade Commission,
subject to the Commission’s    orders and directives   in numerous matters,
some of which are beyond the statutory jurisdiction      of the Credit Union
Department.

           It is stated in 34 Tex.   Jur.    440,     441,    Public   Officers,         Sec.   67:

                    “Public officers  and governmental  and adminis-
           trative boards possess    only such powers as are express-
           ly conferred upon them by law or are necessarily      im-
           plied from the powers so conferred.      They cannot legally
           perform acts not authorized by existing law      . . I’

         The case of Bryan v. Sundberg,   5 Tex. 418 (1849)       announces       the
applicable law in the situation here presented:

                    “Statutes which prescribe   and limit the exer-
           cise of official duty ought to receive a strict interpre-
           tation in respect to the powers conferred and the man-
           ner of their exercise,   and those powers are not to be
           enlarged by construction.     The officers  must look to th,e
           act by which his office is created and its duties are de-
           fined to ascertain  the extent of his powers and the line
           of his duties; and he is not at liberty to transcend the
           former or vary the prescribed     mode of performance     of
           the latter. ‘I (Emphasis   added. )

       In 43 Am. Jur. 68,         Public    Officers,        Sec.   249,   the following        state-
ment of the law is made:

                   “In general,   the powers and duties of officers
           are prescribed   by the Constitution or by statute, or
           both, and they are measured by the terms and neces-
           sary implication   of the grant, and must be executed
           in the manner directed and by the officer specified. I’




                                             -2916-
Honorable   Bruce   Gibson,   page 6          Opinion No.   M-    610




        The Truth in Lending Act is codified as 15 U.S. C. A. 1601, et seq.
We note that the proposed Agreement   obligates the Credit Union Commis-
sioner to:

               “1.   Investigate any reports of violations  of
       the Act it receives    either directly from Consumers
       or from the Commission;       and

               “2.    Report after examination or investigation
       any violations   of the Act, along with supporting docu-
       mentation,   to the Commission.    ”

        Under these provisions   the Credit Union Commissioner’s   obligations
are expanded to include transactions   and complaints by Consumers   under
the Federal Act, as well as directives   from the Federal Trade Commission,
none of which may have any connection whatever with the duties imposed
upon the Credit Union Commissioner     by the Texas statutes.

        The Credit Union Act is without any provisions      authorizing the Credit
Union Commissioner      to enter into a cooperative   agreement,   the terms and
effect of which would expand his jurisdiction     and duties and responsibilities,
and limit his discretion,   contrary to the statutes and law of this state.

        You are, therefore,  advised that the Credit Union Commissioner   can-
not enter into the proposed cooperative  Truth in Lending Liaison Agreement
with the Federal Trade Commission.

        This office is cognizant of the fact that a need exists for cooperation
between state and federal agencies for the adequate enforcement      of the Truth
in Lending Law and consequently    limits the opinion herein expressed    to the
proposed Truth in Lending Liaison Agreement.

                                 SUMMARY

                The Credit Union Commissioner     cannot enter
        into a proposed Truth in Lending Liaison Agreement
        with the Federal Trade Commission     because the ef-
        fect of such agreement would expand the jurisdiction,
        duties, and resRonsibilities of the Credit Union Com-




                                 -2917-
Honorable   Bruce   Gibson,   page 7          Opinion    No.   M- 610




        missioner   as well as limit his discretion,    con-
        trary to the statutes and law of this state.




Prepared    by Ray McGregor
Assistant   Attorney General

APPROVED:
OPINION COMMITTEE

Kerns   Taylor,  Chairman
W. E.   Allen, Acting Co-Chairman

Fielding Early
Arthur Sandlin
Jay Floyd
Camm Lary

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED    WALKER
Executive Assistant

NOLA WHITE
First Assistant




                                  -2918-